t c memo united_states tax_court estate of ethel s nowell deceased david a prechel personal representative petitioner v commissioner of internal revenue respondent docket no filed date alfred j olsen james j rossie jr stephen ef silver brad s ostroff and martha c patrick for petitioner rick v hosler for respondent memorandum opinion cohen chief_judge this case is before the court on cross-- motions for partial summary_judgment under rule respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of ethel s nowell decedent the issues for decision are whether certain partnership interests includable in the gross_estate pursuant to sec_2044 should be merged or aggregated with the partnership interests includable in the gross_estate pursuant to sec_2038 for valuation purposes and whether the interests in two partnerships passing at death should be valued for federal estate_tax purposes as assignee interests or as partnership interests unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure background decedent died on date a resident of arizona she was survived by nancy prechel decedent's only child from a prior marriage and by david a prechel mr prechel and diane d prechel ms prechel decedent's only grandchildren mr prechel a resident of arizona was decedent's personal representative when the petition in this case was filed prior to date decedent's assets consisted of her undivided one-half community_property interest in certain publicly_traded_securities and real_property these assets were held in the ethel s nowell trust the revocable_trust that was established on date mr prechel and ms prechel were named as cotrustees of this trust ansell l nowell mr nowell decedent's predeceased husband had established the a l nowell trust on date contributing his one-half community_property interest in the publicly_traded_securities and real_estate to the trust and naming himself and mr prechel as cotrustees upon mr nowell's death on date the a l nowell trust estate was distributed into three trusts the decedent's trust the a l nowell qualified_interest trust-exempt qtip trust--exempt and the a l nowell qualified_interest trust-nonexempt qtip trust-nonexempt the qtip trust-exempt and the qtip trust-- nonexempt are referred to collectively herein as the qtip trusts decedent and mr prechel were cotrustees of each trust at decedent's death the property in the qtip trusts was to be held for the benefit of decedent during her lifetime with the remaining property interests to be distributed to mr prechel and ms prechel in trust at decedent's death in mr nowell's estate the property that was held by the qtip trusts was treated as qualified_terminable_interest_property qtip property pursuant to sec_2056 accordingly mr nowell's executor made the appropriate election and his estate claimed a marital_deduction in the amount of dollar_figure attributable to the qotip property the deduction was not disallowed for federal estate_tax purposes on date decedent and mr prechel formed the prechel farms limited_partnership pflp the general_partnership interests were held by mr prechel and the qtip trust--nonexempt while the limited_partnership interests were held by the decedent's trust the qtip trust-exempt and the revocable_trust the property that was contributed to the pflp consisted of certain assets that were held by the trusts and a dollar_figure contribution from mr prechel the following chart indicates the partnership status of each partner the value of contributed_property and each partner's respective profits and loss percentage contributed profit loss general or partners property percentage limited revocable_trust dollar_figure limited decedent's trust big_number limited qtip trust-nonexempt big_number general qtip trust-exempt big_number limited mr prechel general represents the value of property contributed the esn group limited_partnership esnglp was also formed by decedent and mr prechel on date the following chart indicates the partners their partnership status the value of contributed_property and each partner's respective profits and loss percentage contributed profit loss general or partners property percentage limited revocable_trust dollar_figure limited decedent's trust general qtip trust-exempt big_number limited represents the value of property contributed both partnerships were duly organized and validly existing partnerships under the laws of the state of arizona at decedent's death rach partnership's articles and certificate of limited_partnership provided in pertinent part dollar_figure rights of unadmitted assiqnee a person who acquires one or more units but who is not admitted as a substituted limited_partner pursuant to section dollar_figure hereof shall be entitled only to allocations and distributions with respect to such units in accordance with these articles shall have no right to any information or accounting of the affairs of the partnership shall not be entitled to inspect the books_or_records of the partnership shall not have any of the rights of a general_partner or a limited_partner under the act or these articles but shall be subject_to the obligations of a unit holder under these articles including but not limited to those provisions of articles seven ten and eleven to the same extent and in the same manner as any unit holder making a prohibited transfer dollar_figure admission of unit holders as partners subject_to the other provisions of this article seven a transferee of units may be admitted to the partnership as a substituted limited_partner only upon satisfaction of the conditions set forth below all general partners consent to such admission dollar_figure termination of general partners c permitted transfers by general partners a transferee of units from a general_partner hereunder shall be admitted as a general_partner with respect to such units if but only if a at the time of such transfer such transferee is otherwise a general_partner or b there is one or more general partners and the admission of such transferee as a general_partner is approved by a majority of the partners emphasis added upon decedent's death all partnership interests in pflp were distributed to mr prechel and all partnership interests in esnglp were retained by the respective trusts for ms prechel's benefit on date mr prechel as decedent's personal representative filed a united_states estate generation-skipping_transfer_tax return form for decedent's_estate the return included the partnership interests that were held by the revocable_trust pursuant to sec_2038 and the partnership interests that were held by the qtip trusts pursuant to sec_2044 the partnership interests were discounted based on lack of marketability lack of control and other disabilities the discounts ranged from percent to percent of the net asset value of the partnerships the following chart sets forth the federal estate_tax values of the partnership interests as represented in the united_states estate_tax_return ownership estate_tax partnership_interest units value discount pflp in revocable_trust big_number dollar_figure esnglp in revocable_trust big_number big_number pflp in qtip trust--nonexempt big_number big_number pflp in qtip trust--exempt big_number big_number esnglp in qtip trust--exempt big_number big_number on examination respondent determined that the partnership interests that were held by the revocable_trust and the qtip trusts should be merged for valuation purposes accordingly respondent determined that the value of the partnership interests in the revocable_trust should be increased by dollar_figure and that the value of the partnership interests in the qtip trusts should be increased by dollar_figure respondent also added dollar_figure to decedent's gross_estate for a federal_income_tax refund the resulting deficiency in federal estate_tax was determined to be dollar_figure discussion partial summary_judgment is appropriate when the record shows that there is no genuine issue of material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the facts in this case have been stipulated for purposes of the cross-motions for summary_judgment decedent's gross_estate includes partnership interests pursuant to sec_2038 and sec_2044 valued with fractional interest discounts based on lack of marketability and other disabilities the first issue is whether the partnership interests that were held by the estate should be valued independently of each other the second issue is whether the partnership interests that passed at decedent's death were partnership interests or assignee interests both issues present legal questions and are therefore appropriate for partial summary_judgment issue sec_2031 includes in the decedent's gross_estate the value of property described in sec_2033 through under sec_2038 a decedent's gross_estate includes the value of all property interests transferred by a decedent during the decedent's lifetime unless for full consideration if at the decedent's death the enjoyment of such property is subject_to any change through a retained power_to_revoke sec_2044 includes in the gross_estate the value of all property in which the decedent had a qualified income_interest for life and for which a deduction was allowed under sec_2056 in computing the value of the decedent's predeceased spouse's estate property included in the decedent's gross_estate pursuant to sec_2031 through is generally included at its fair_market_value the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts sec_2031 411_us_546 sec_20_2031-1 estate_tax regs the partnership interests that were held by the revocable_trust are included in decedent's gross_estate pursuant to sec_2038 and the partnership interests that were held by the qtip trusts are included in decedent's gross_estate pursuant to sec_2044 respondent argues that in valuing the partnership_interest for federal estate_tax purposes the decedent should be treated as the owner of property included in the estate pursuant to sec_2044 and that the respective partnership interests held by the trusts should merge or be aggregated accordingly respondent concludes that decedent's_estate should be taxed on an 1-percent limited_partnership_interest in pflp a 9-percent general_partnership interest in pflp and a 100-percent limited_partnership_interest in esnglp rather than on the separate partnership interests owned by each trust we rejected respondent's aggregation argument in 112_tc_26 filed this date and we find no reason to reach a different conclusion in this -- - case in estate of mellinger the decedent died owning big_number shares of stock that were held in her revocable_trust the stock was included in her estate pursuant to sec_2033 also included in her taxable_estate pursuant to sec_2044 were big_number shares of the same stock held in a qtip_trust established by the decedent's predeceased spouse respondent argued that the shares should be aggregated and valued as a control block rather than as two separate minority interests we rejected that argument stating respondent has identified nothing in the statute that indicates that congress intended that result or that qtip assets should be aggregated with other_property in the estate for valuation purposes cf sec_267 sec_318 sec_544 indicating aggregation of interests in terms of ownership furthermore at no time did decedent possess control or have any power of disposition over the foh shares in the qtip_trust cf sec_2035 sec_2036 sec_2041 requiring inclusion in the gross_estate where decedent had control_over the assets at some time during her life id at __ slip op pincite respondent in estate of mellinger also argued that the decedent should be treated as the owner of qtip property for valuation purposes we held that neither sec_2044 nor the legislative_history indicates that decedent should be treated as the owner of qtip property for this purpose id at __ slip op pincite accordingly the shares of stock in the trusts were valued as two separate minority interests id at __ slip op pincite see also 84_f3d_196 5th cir these principles are equally applicable to the case before us analysis of sec_2044 and the accompanying regulations thereunder does not indicate that congress intended that property interests includable under sec_2044 should be merged or aggregated with interests in the same property included in the estate pursuant to sec_2038 for purposes of determining federal estate_tax_value sec_2044 provides only that the value of property in the gross_estate shall include property in which the decedent had a qualifying_income_interest_for_life and that the inclusion of such property shall be at its fair_market_value sec_20_2044-1 estate_tax regs sec_2044 c treats qtip property as passing from the decedent but does not indicate that the decedent should be treated as the owner of such property for purposes of aggregation thus the partnership interests included pursuant to sec_2038 and sec_2044 should be valued separately issue the second issue for decision is whether the interests in the two partnerships passing at death should be valued for federal estate_tax purposes as assignee interests or as partnership interests the federal estate_tax is a tax on the privilege of transferring property upon one's death 363_us_194 t he property to be valued for estate_tax purposes is that which the decedent actually transfers at his death rather than the interest held by the decedent before death or that held by the legatee after death 680_f2d_1248 9th cir see also 674_f2d_761 9th cir for purposes of determining value the standard is an objective test using hypothetical buyers and sellers in the marketplace and is not a personalized one that envisions a particular buyer and seller 79_tc_938 71_tc_235 affd 644_f2d_1282 9th cir respondent argues however that although the valuation standard utilizes a hypothetical buyer who could not under the terms of the partnership_agreement purchase a partnership_interest it does not transform the nature of the interest that actually passed at death from partnership interests to assignee interests respondent's argument rests on the notion that the partnership interests that were transferred to mr prechel remained partnership interests because he was automatically admitted as a general_partner by virtue of his already being a partner in both partnerships in addition respondent argues that because the trusts continued to hold some of the partnership interests after decedent's death only substituting ms prechel as the beneficiary the interests remained partnership interests in determining the value of an asset for federal estate_tax purposes state law first determines precisely what property is transferred 309_us_78 658_f2d_999 5th cir after that determination is made the federal tax law takes over to determine how such rights and interests will be taxed 357_us_51 thus state law must be consulted to determine what property interests were transferred at a decedent's death under the arizona limited_partnership act an assignment entitles the assignee to receive to the extent assigned only the distribution to which the assignor would be entitled ariz rev stat sec a partner in an arizona limited_partnership cannot however confer to an assignee the rights to exercise the powers of a partner unless provided otherwise in the partnership_agreement id the pflp and esnglp partnership agreements specify that the assignee of limited_partnership interests in either partnership will become an assignee and not a substitute limited_partner unless among other things the general partners consent to the assignee's admission as a limited_partner accordingly limited_partner status in pflp and esnglp is conferred on mr prechel and ms prechel only if the general partners consent under the partnership agreements the assignee of a general_partnership interest is a general_partner with respect to such assignment if at the time of such assignment the assignee is otherwise a general_partner if the assignee of a general_partnership interest is not a general_partner the assignee will become a substitute general_partner only if approved by a majority of the partners because mr prechel was already a general_partner in pflp the big_number general_partnership units in pflp assigned to him continued to be a general_partnership interest applying the federal estate_tax_valuation principles to the interests described above the limited_partnership interests must be valued as assignee interests and the general_partnership interest in pflp distributed to mr prechel must be valued as a general_partnership interest determination of whether mr prechel and ms prechel will be treated as limited partners of the respective partnerships can be made only by taking into consideration whether the remaining general partners will consent to their admission as limited partners subjective factors that cannot be taken into consideration under the objective standard of the hypothetical seller buyer analysis see propstra v united_states supra pincite estate of andrews v commissioner -- - supra pincite kolom v commissioner supra pincite thus the limited_partnership interests received by mr prechel and ms prechel must be valued as assignee interests there are however no subjective factors to consider when determining whether mr prechel will be a general_partner with respect to the general_partnership interest assigned to him the partnership_agreement automatically treats him as a general_partner accordingly the general_partnership interest received by mr prechel should be valued as a general_partnership interest no general_partnership interests passed to ms prechel petitioner's motion for partial summary_judgment will be granted in part and denied in part and respondent's motion for partial summary_judgment will be granted in part and denied in part to reflect the foregoing an appropriate order will be issued
